Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 1 of 36 PagelD: 1

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

STATE FARM GUARANTY
INSURANCE COMPANY
One State Farm Plaza
Bloomington, IL 61710

and

STATE FARM INDEMNITY COMPANY : CIVIL ACTION NO.
One State Farm Plaza :

Bloomington, IL 61710
Plaintiffs PLAINTIFFS DEMAND

A TRIAL BY JURY
Vv.

MARSHALL CHIROPRACTIC, LLC
1195 Main Avenue
Clifton, NJ 07011

and
JAMES MARSHALL, D.C.

72. Agawan Drive
Wayne, NJ 07470

COMPLAINT
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 2 of 36 PagelD: 2

Plaintiffs, State Farm Guaranty Insurance Company and State Farm Indemnity Company
(hereinafter referred to as “State Farm Guaranty” and “State Farm Indemnity” or “Plaintiffs”) by
and through their counsel, Bennett, Bricklin & Saltzburg LLC, bring this action against
Defendants, Marshall Chiropractic, LLC (“Marshall Chiropractic”), James Marshall, D.C. (‘‘Dr.
Marshall”), (hereinafter referred to collectively as “Defendants” or the “Clinic”) and allege
common law causes of action of fraud and unjust enrichment, along with violations of the New
Jersey Insurance Fraud Prevention Act, N.J.S.A. §17:33A-1, et seq.. Plaintiffs also seek relief
pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202. In support of their claims,
Plaintiffs allege as follows:

I. NATURE OF THEACTION

1. This action involves Defendants’ fraudulent scheme to obtain money from State
Farm Guaranty and State Farm Indemnity by submitting, or causing to be submitted, bills and
supporting documentation that are fraudulent for services purportedly provided to individuals
(“patients”) who have been in automobile accidents and are eligible for personal injury protection
benefits (“PIP Benefits”) under State Farm Guaranty and State Farm Indemnity policies when, in
fact, the services are not performed because they are medically necessary. Instead, the services are
performed pursuant to a predetermined treatment protocol (the “Predetermined Protocol”) that is
designed and carried out to enrich Defendants by exploiting the patients’ eligibility for PIP
Benefits, and not to address the unique circumstances and needs of any individual patient.

2. The Predetermined Protocol, which has been implemented and carried out by Dr.
Marshall at the Clinic, includes: (a) failing to legitimately evaluate patients to determine the true
nature and extent of their injuries; (b) failing to arrive at a legitimate treatment plan to address

patients’ true needs; (c) reporting the same or similar findings for all patients to justify a
Case 2:20-cv-01918-ES-MAH Document 1 Filed 02/21/20 Page 3 of 36 PagelD: 3

predetermined, non-individualized course of treatment which is substantially and materially the
same for all patients regardless of other relevant factors; (d) implementing a predetermined course
of treatment consisting of the same three passive modalities administered to almost every patient
on almost every visit, regardless of each patient’s unique circumstances and needs; (e) failing to
legitimately reevaluate patients to determine their true need for continued and ongoing care; and
(f) submitting documentation to State Farm Guaranty and State Farm Indemnity which falsely
represents the evaluations and treatments purportedly provided to patients were legitimately
performed and medically necessary when, in fact, Defendants provided the evaluations and
treatment pursuant to the Predetermined Protocol and not to address the patients’ unique
circumstances and needs.

3. The Predetermined Protocol is not designed to legitimately examine, diagnose and
treat patients. Rather, it is designed and carried out to enable Defendants to fully exploit and
collect the patients’ PIP Benefits while manipulating the Care Path Provisions of N.J.A.C.
§11:3 4.1, et seq.

4, Accordingly, because Defendants performed the above-described services, if at all,
pursuant to the Predetermined Protocol, the bills and supporting documentation submitted to State
Farm Guaranty and State Farm Indemnity for those services described, in part, in the charts
attached hereto as Ex. A (Master Summary Chart - Treatment Billed Each Date of Service), Ex. B
(Master Summary Chart — Tenderness and Spasm) and Ex. C (Master Summary Chart — Testing
and Treatment Plan), are fraudulent and the charges for those services are not owed.

5. Defendants have made material misrepresentations to conceal their fraud from State
Farm Guaranty and State Farm Indemnity. The bills and supporting documentation for each

patient, when viewed in isolation, do not reveal their fraudulent nature. Only when the bills and
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 4 of 36 PagelD: 4

supporting documentation are viewed together across the claims at issue do the patterns emerge
revealing the Predetermined Protocol and Defendants’ fraudulent scheme.

6. The Defendants’ fraudulent scheme began at least as early as 2014, and has
continued uninterrupted since that time. As a direct and proximate result of the scheme, Plaintiffs
have incurred actual damages of at least $850,000 in PIP Benefits paid to the Clinic. Specifically,
State Farm Guaranty has incurred damages in excess of $250,000.00 and State Farm Indemnity
has incurred damages in excess of $600,000.00.

7. This action asserts common law causes of action for fraud and unjust enrichment
to recover actual damages of more than $850,000.00 in PIP Benefits paid to the Clinic. Further,
this action asserts a cause of action for violation of the New Jersey Fraud Prevention Act. Finally,
this action seeks a declaratory judgment that Plaintiffs are not liable for any pending unpaid bills
submitted by or on behalf of the Clinic to date and through the trial of this case based upon the

above-described conduct.

II. JURISDICTION AND VENUE

8. Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over all claims because
the matters in controversy exceed the sum or value of $75,000, exclusive of interest and costs, and
are between citizens of different states.

9. Pursuant to 28 U.S.C. § 1391(a), venue is proper in this district because this is the

Jurisdiction where a substantial part of the events or omissions that gave rise to the claims occurred.

Til. PARTIES

A. Plaintiffs

10. State Farm Guaranty and State Farm Indemnity are each a citizen of Illinois.

Plaintiffs are corporations organized under the laws of Illinois, with their principal places of
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 5 of 36 PagelD: 5

business in Bloomington, Illinois. At all relevant times, Plaintiffs were licensed in New Jersey to
engage in the business of insurance.

B. Defendants

11. Defendant Marshall Chiropractic is a limited liability corporation with its principal
place of business located at 1195 Main Avenue, Clifton, NJ 07011. Upon information and belief,
Marshall Chiropractic was created in and under the laws of the State of New Jersey and any and
all shareholders/members of Marshall Chiropractic are citizens of a state other than Illinois.

12. Defendant Dr. Marshall, a licensed chiropractor, is an adult individual who, since
2002, is the owner of Marshall Chiropractic. During the relevant period, Dr. Marshall was, and
continues to be, a proprietor, owner, officer, employee, agent and/or shareholder/member of
Marshall Chiropractic. Upon information and belief, Dr. Marshall resides and is domiciled in and
is a citizen of New Jersey.
IV. ALLEGATIONS COMMON TO ALL COUNTS

A. Pertinent Law Governing New Jersey’s Personal Injury Protection/No-Fault
Insurance Payment Statutes

13. State Farm Guaranty and State Farm Indemnity underwrite automobile insurance
in New Jersey.

14. New Jersey has established a system for compensating victims of automobile
accidents for their injuries, as is set forth in N.J.S.A. §39:B-1 to -3 and N.J.S.A. §39:6A-1, et seq.,
also known as the Automobile Insurance Cost Reduction Act (“AICRA”). The AICRA requires
automobile insurers to provide Personal Injury Protection (“PIP”) benefits to their insureds.

15. Pursuant to the statutory provisions, an insured is permitted to assign his or her right
to PIP benefits to healthcare providers for payment of the treatment rendered. Providers can submit

claims seeking payment for medically necessary services directly to insurers under this statutory
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 6 of 36 PagelD: 6

scheme. To be eligible to receive PIP benefits, the provider must comply with all relevant laws
and regulations governing healthcare in the State of New Jerscy.

16. Plaintiffs, as automobile insurers subject to these statutes, are not required to
reimburse healthcare providers from an insured’s PIP benefits if the provider’s services did not
comply with all applicable statutory and regulatory requirements governing the provision of
healthcare services in the State of New Jersey.

17. Pursuant to N.J.S.A. §39:6A-4, an insurer is only required to pay PIP benefits for
medically reasonable, necessary, and appropriate treatment.

18. N.J.S.A §39:6A-2(m) defines “medically necessary” as treatment that is consistent
with the patient’s symptoms or diagnosis, and is treatment of an injury that:

(1) is not primarily for the convenience of the injured person or provider,

(2) is the most appropriate standard or level of service which is in accordance
with standards of good practice and standard professional treatment
protocols, as such protocols may be recognized or designated by the
Commissioner of Banking and Insurance, in consultation with the
Commissioner of Health and Senior Services or with a professional
licensing or certifying board in the Division of Consumer Affairs in the
Department of Law and Public Safety, or by a nationally recognized
professional organization, and

(3) does not involve unnecessary diagnostic testing.

19, New Jersey has also established a statutory Fee Schedule to prohibit providers from
charging excessive amounts for services covered by PIP benefits. N.J.S.A. §39:6A-4.6; N.J.AC.

§11:3-29.4.
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 7 of 36 PagelD: 7

20. Claims for PIP benefits are submitted by healthcare providers utilizing current
procedural terminology (“CPT”) codes set forth in the Fee Schedule to represent the described
service (a) was actually performed, (b) was performed by a person or persons properly licensed or
certified under state law to provide that service, and (c) was reasonable and medically necessary
for the treatment of the patient and conducted in accordance with applicable laws and regulations.

21. The Department of Banking and Insurance has published standard courses of
treatment, known as “Care Paths,” for soft-tissue injuries of the neck and back pursuant to
NJ.A.C. §11:3-4.

22. The Care Paths allow that patients who present with soft-tissue injuries may
undergo conservative care for up to four weeks consisting of (a) up to five office visits; (b)
medications; (c) bed rest; (d) exercise; (e) consideration of the use of durable medical equipment,
such as soft neck collars, for up to 48 hours; (f) consideration of physical therapy (2-3 times per
week, up to 4 weeks, maximum 12 visits); and (g) consideration of spinal manipulation (1-3 times
per week, up to 4 weeks, maximum 12 visits). While the Care Paths identify these possible courses
of care, they require that such care be tailored to meet each patient’s individual needs.

23. The Care Paths also require the provider to reevaluate treatment at certain intervals
called “Decision Points.” Orthopedic examinations of the spine are part of an appropriate re-
evaluation. A patient who no longer experiences pain should be discharged. If symptoms continue,
the treating provider must provide information about further treatment it intends to provide to the
patient for Decision Point Review, which will then determine the propriety of the proposed care.

24, The administration of any diagnostic test is subject to Decision Point Review
regardless of a patient’s diagnosis. According to N.J.A.C. §11:3-4.5(b):

The personal injury protection medical expense benefits coverage shall provide for
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 8 of 36 PagelD: 8

reimbursement of ... diagnostic tests, which have been determined to have value in

the evaluation of injuries, the diagnosis and development of a treatment plan for

persons injured in a covered accident, when medically necessary and consistent

with clinically supported findings...

25. The New Jersey Care Path System sets forth a daily cap on services for treatment
modalities in the amount of $105 per day for three dates of service per week. N.J.A.C. §11:3-
29.4(1n).

26. As detailed in paragraphs 46 to 99 below, Defendants’ scheme is designed to
exploit the New Jersey Care Path System, which enriches Defendants at the expense of
substantially reducing the amount of patients’ benefits that would otherwise be available for
legitimate treatment.

B. Pertinent Law Governing Fraud in New Jersey—The Insurance Fraud
Prevention Act

27. New Jersey enacted legislation, known as the Insurance Fraud Prevention Act
(“IFPA”), to combat insurance fraud. N.J.S.A. §17:33A-1, et seq.
28. Under N.J.S.A. §17:33A-4(a), a practitioner violates the IFPA if it:

(1) Presents or causes to be presented any written or oral statement as part of,
or in support of ... a claim for payment or other benefit pursuant to an
insurance policy ... knowing the statement contains any false or misleading
information concerning any fact or thing material to the claim; or

(2) Prepares or makes any written or oral statement that is intended to be
presented to any insurance company ... or any claimant thereof in
connection with, or in support of ... any claim for payment or other benefit

pursuant to an insurance policy ... knowing that the statement contains any
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 9 of 36 PagelD: 9

false or misleading information concerning any fact or thing material to the
claim; or
(3) Conceals or knowingly fails to disclose the occurrence of an event which
affects any person’s initial or continued right or entitlement to (a) any
insurance benefit or payment or (b) the amount of any benefit or payment
to which the person is entitled.
29, A practitioner also violates the IFPA if it knowingly assists, conspires with, or urges
any person or practitioner to violate any provision of this act. N.J.S.A. §17:33A-4(b).
30. An insurance company damaged as a result of a violation of any provision of the
IFPA may sue in any court of competent jurisdiction to recover compensatory damages, including
reasonable investigation expenses, costs of suit and attorneys’ fees. N.J.S.A. §17:33A-7(a).
31. Treble damages shall be awarded to the insurance company if the court determines
the defendant has engaged in a pattern of violating the IFPA. N.J.S.A. §17:33A-7(b).
32. A “pattern” means five or more related violations involving either the same victim,

or same or similar actions on the part of the person or practitioner who violated the IFPA. N.J.S.A.

§17:33A-3.
C. The Legitimate Treatment of Patients with Soft Tissue Injuries
33. | The Defendants purport to evaluate and treat patients who have been in automobile

accidents and complain of neck and/or back pain, among other symptoms.
34. For patients who have been in automobile accidents and have legitimate complaints
of neck and/or back pain, or other ailments, a provider must perform a detailed history and

legitimate evaluation to arrive at a legitimate diagnosis.
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 10 of 36 PagelD: 10

35. Based upon a legitimate diagnosis, a licensed professional must engage in medical
decision-making to design a treatment plan tailored to a given patient’s unique circumstances.
During the course of treatment, licensed professionals should modify treatment plans based upon
the unique circumstances of each patient and the response (or lack thereof) of individual patients.

36. Legitimate treatment plans for patients with soft tissue injuries such as strains or
sprains may involve no treatment at all because many of these kinds of injuries resolve without
any intervention, or may require a variety of interventions, including over-the-counter medications
to reduce inflammation and relieve pain, passive modalities, and active modalities.

37. Passive modalities do not require any affirmative effort or movement by patients.
Many kinds of passive modalities may be appropriate based on an individual patient’s unique
needs, including: (a) hot/cold packs, (b) ultrasound, (c) e-stim, (d) manual therapy, (e) massage,
or (f) traction.

38. Active modalities require affirmative movement by patients and include a wide
variety of exercises, strengthening, and stretching tailored to the unique circumstances of each
patient, including the nature and location of the injuries, the physical abilities of patients, and
their responses (or lack thereof) to any particular active modality on any day or over time.

39. In legitimate treatment plans, passive modalities are typically used only to the
extent necessary to reduce pain and facilitate the patient’s ability to engage in active modalities,
and active modalities are introduced as soon as practicable to promote the resolution of symptoms.
Therefore, while one or more passive modalities may be medically necessary on any particular
visit to reduce pain and facilitate the patient’s ability to perform active modalities, the combination
of the same three passive modalities on nearly every visit would rarely, if ever, be appropriate for

any patient, let alone for almost every patient.

10
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 11 of 36 PagelD: 11

40. The decision of which, if any, types of treatment are appropriate for each patient,
as well as the level, frequency, and duration of the various services, should vary depending on
the unique circumstances of each patient, including: (a) the patient’s age, social, family, and
medical history; (b) the patient’s physical condition, limitations, and abilities; (c) the location,
nature, and severity of the patient’s injury and symptoms; and (d) the patient’s response to
treatment, or lack thereof.

4]. Treatment plans should be periodically reassessed and modified (or discontinued)
based upon a patient’s progress, or lack thereof. To the extent diagnostic tests such as x-rays
and MRIs are medically necessary and are performed, the results should be integrated into the
diagnosis and the treatment should be changed, modified, discontinued, or even extended based
upon results of diagnostic testing. In some circumstances, it may be appropriate to refer patients
to a specialist for continued care.

42. Patients should be discharged from treatment when they have reached maximum
medical improvement ("MMI"), such that no further treatment is likely to benefit the patient.

43. | The above-described process of evaluation, diagnosis, and treatment must be
appropriately documented for the benefit of: (a) the licensed professionals involved in the patient’s
care; (b) other licensed professionals who may treat the patient contemporaneously or
subsequently; (c) the patient, whose care and condition necessarily depends on _ the
documentation of this information; and (d) payors such as State Farm Guaranty and State Farm
Indemnity, so they can pay for reasonable and necessary treatment.

44. As described below, Defendants manipulate and abuse the Care Paths provisions to
bill for treatment for extended periods of time up to the maximum allowed under the Care Paths.

Defendants do not legitimately evaluate or treat the patients for their unique conditions and needs.

11
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 12 of 36 PagelD: 12

Instead, Defendants subject patients to the Predetermined Protocol, through which patients receive
virtually the same laundry list of services on nearly every visit to exploit their PIP Benefits and
enrich the Defendants.

45. The records associated with the Defendants’ purported evaluation and treatment
of those patients reveal pervasive and ultimately highly implausible patterns. The Defendants have
submitted, or caused to be submitted, this documentation to Plaintiffs in support of bills for
services purportedly provided to patients. The documentation is not credible and is fraudulent
because it reflects Defendants delivered these services pursuant to the Predetermined Protocol, not
because such services were medically necessary to address patients’ unique conditions and needs.

D. The Defendants’ Fraudulent Evaluations and Treatment

46. Marshall Chiropractic is owned by Dr. Marshall.

47. Since at least 2014, the Clinic has purportedly treated insureds of State Farm
Guaranty and State Farm Indemnity who were involved in automobile accidents.

48. Since at least January 2014, Defendants have subjected nearly all State Farm
Guaranty and State Farm Indemnity insureds treating at the Clinic to the Predetermined Protocol,
regardless of the unique characteristics of each patient.

1. The Defendants’ Fraudulent Initial Evaluations

49. The Predetermined Protocol begins when patients present to the Clinic for initial
evaluations. Dr. Marshall purports to perform interviews and examinations of the patients.
Ultimately, Dr. Marshall prepares reports containing substantially the same non-credible findings
for virtually all patients, and then recommends the same three passive modalities to almost every

patient on almost every visit.

12
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 13 of 36 PagelD: 13

50. Dr. Marshall documents the initial evaluations on a pre-printed, typed, two-page
form ("Initial Report"). See Ex. D for a representative example of the fraudulent Initial Reports of
Marshall Chiropractic. Dr. Marshall handwrites his findings on these forms, which are noteworthy
not only for their lack of detail, but also for the patterns that emerge when the Initial Reports are
reviewed across multiple patients.

51. As detailed above, in a legitimate setting, an initial evaluation requires a
comprehensive history and examination so the examiner has sufficient information to formulate
an accurate diagnosis and recommend a tailored treatment plan.

52, Here, the Defendants fail to document a legitimate initial evaluation. Rather, the
Initial Reports record only the most basic findings necessary for a patient to be approved for
treatment.

53. The “comprehensive history” portions of the Initial Reports do not in fact detail a
meaningful comprehensive history, failing to document: (a) a comprehensive and accurate
description of the automobile accident injury; (b) when each symptom developed after impact; (c)
the specific location of the patient’s pain; (d) activities that provoke pain; (e) specific details
regarding the patient’s past medical history; or (f) the patient’s vital signs (e.g., height, weight,
pulse, respiration, temperature, blood pressure), all of which are necessary to adequately provide
and document a legitimate prognosis and treatment plan based on individual patient needs. See Ex.
D.

54. The portions of the Initial Reports that purportedly document examinations of the
patients reveal virtually every patient (a) reports identical spinal complaints; (b) reports symptoms
of tenderness in nearly every level of the spine; (c) experiences muscle spasm across all cervical

and lumbar muscle regions tested; (d) has decreased range of motion with pain in every plane

13
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 14 of 36 PagelD: 14

measured in the cervical and lumbar regions of the spine; (e) has positive findings for cervical and
lumbar orthopedic test results; and (f) is prescribed an identical treatment plan to be administered
for the same time period and with the same frequency regardless of individualized factors which,
in a legitimate course of treatment, would suggest different treatment plans, including different
treatment modalities and different treatment timetables.

55. These non-individualized Initial Reports are crafted in this fashion to purportedly
justify the Predetermined Protocol provided to patients at the Clinic despite the fact this "one size
fits all" care is not calculated to, and in fact does not, address patients’ unique medical needs.
Rather, the Predetermined Protocol is designed to fully exploit and collect the patients' PIP
Benefits.

56. Specifically, the Defendants purport to perform examinations of the entire spine,
comprised of the neck (levels C1 to C7), dorsal/thoracic region (levels D1 to D12 or TI to T12)
and the lower back (levels L1 to L5) and the surrounding muscles. If tenderness is reported by the
patient during the examination, a “slash” or “/” is marked at that level. See Ex. D, page 1 (“Areas
of Tenderness”) and page 2 (“Prone Tenderness”). This marking is of little or no value to the
evaluation of individual patients because it does not offer clinically meaningful information, such
as identifying the location of the tenderness in relation to the spinous process or other structures
near the vertebral levels.

57. According to the Initial Reports, the vast majority of patients subjectively report
symptoms of tenderness at nearly every level of the cervical, dorsal/thoracic, and lumbar spine and
surrounding muscles during the Initial Evaluation. See Ex. B, columns G to Al.

58. It is unusual that any given patient would have tenderness in every spinal level and

surrounding muscle tested. Yet, this unlikely finding of spinal tenderness is found in virtually

14
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 15 of 36 PagelD: 15

every patient evaluated by the Defendants regardless of individualized factors. Id. The Clinic
reports the alleged presence of tenderness at every level of the spine from the top of the neck (C1)
to the bottom of the lower back (L5) and surrounding muscles. The Defendants use these alleged
findings to justify unnecessary treatment to the entire spine.

59. The Defendants further attempt to justify unnecessary treatment to at least three
spinal levels by documenting purportedly objective spasm for the vast majority of patients at nearly
every level of the cervical, dorsal/thoracic, and lumbar spine, as well as the surrounding muscles.
See Ex. F. The Defendants document these alleged findings by using the same markings used to
identify areas of tenderness. See Ex. D, page 1 (“Areas of Muscle Spasm”) and page 2 (“Muscle
Spasm”). Again, this marking is of little or no value to the evaluation of individual patients because
it does not offer clinically meaningful information, such as identifying the location of the
tenderness in relation to the spinous process or other structures near the vertebral levels.

60. According to the Initial Reports, virtually every patient has spasm in nearly every
individual level of the cervical, dorsal/thoracic, and lumbar spine, as well as the surrounding
muscles. See Ex. B columns AJ to BM.

61. It is unusual that any given patient would have spasm in every spinal level tested.
Yet, this unlikely finding is present in virtually every patient evaluated by the Defendants at every
spinal level from the top of the neck (C1) to the bottom of the lower back (L5), as well as the
surrounding muscles regardless of individualized factors. The Defendants use these alleged
findings to justify unnecessary treatment to the entire spine.

62. The Defendants also document the results of spinal range of motion testing in the
Initial Examination Reports. See Ex. D, pages | and 2 (“Range of Motion”). The purpose of range

of motion testing is to determine the level of spinal functionality across six planes of movement:

15
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 16 of 36 PagelD: 16

flexion, extension, right lateral flexion, left lateral flexion, right rotation, and left rotation.

63.

According to the Initial Reports, the vast majority of Marshall Chiropractic patients

who report neck pain have a diminished range of motion in each of the six planes of cervical

movement during the Initial Evaluation. See Ex. C, column G.

64.

The following are examples, without limitation, of Marshall Chiropractic patients

whose Chiropractic Records reveal the rote, predetermined reporting of reduced range of motion

in six planes of cervical movement during initial evaluations which are found throughout the

Chiropractic Records:

a.

65.

Patient LDA was 31 years of age at the time of the initial examination on July 20,
2018. Bills and Chiropractic Records were submitted to State Farm Indemnity for
PIP benefits under claim number 304987P74. The Initial Reports reveal LDA had
diminished range of motion in each of the six planes of cervical movement.

Patient DM was 51 years of age at the time of the initial examination on February
7, 2018. Bills and Chiropractic Records were submitted to State Farm Indemnity
for PIP benefits under claim number 303257H85. The Initial Reports reveal DM
had diminished range of motion in each of the six planes of cervical movement.

Patient EMC was 46 years of age at the time of the initial examination on August
9, 2017. Bills and Chiropractic Records were submitted to State Farm Indemnity
for PIP benefits under claim number 300907G85. The Initial Reports reveal EMC
had diminished range of motion in each of the six planes of cervical movement.

Patient IG was 37 years of age at the time of the initial examination on December
6, 2016. Bills and Chiropractic Records were submitted to State Farm Indemnity
for PIP benefits under claim number 3003463M2. The Initial Reports reveal IG
had diminished range of motion in each of the six planes of cervical movement.

Patient SG was 24 years of age at the time of the initial examination on October
20, 2015. Bills and Chiropractic Records were submitted to State Farm Guaranty
for PIP benefits under claim number 30748J021. The Initial Reports reveal SG
had diminished range of motion in each of the six planes of cervical movement.

Similarly, according to the Initial Reports, the vast majority of Marshall

Chiropractic patients who report lower back pain have a diminished range of motion in each of the

six planes of lumbar movement during the Initial Evaluation. See Ex. C, column H.

16
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 17 of 36 PagelD: 17

66.

The following are examples, without limitation, of Marshall Chiropractic patients

whose Chiropractic Records reveal the rote, predetermined reporting of reduced range of motion

in six planes of lumbar movement during initial evaluations which are found throughout the

Chiropractic Records:

a.

67.

Patient CAL was 36 years of age at the time of the initial examination on
November 4, 2015. Bills and Chiropractic Records were submitted to State Farm
Guaranty for PIP benefits under claim number 30736G175. The Initial Reports
reveal CAL had diminished range of motion in each of the six planes of lumbar
movement.

Patient DRR was 32 years of age at the time of the initial examination on October
19, 2015. Bills and Chiropractic Records were submitted to State Farm Indemnity
for PIP benefits under claim 307K 87581. The Initial Reports reveal DRR had
diminished range of motion in each of the six planes of lumbar movement.

Patient JEN was 30 years of age at the time of the initial examination on March 7,
2016. Bills and Chiropractic Records were submitted to State Farm Indemnity for
PIP benefits under claim 30825G463. The Initial Reports reveal JEN had
diminished range of motion in each of the six planes of lumbar movement.

Patient GAR was 41 years of age at the time of the initial examination on March 8,
2016. Bills and Chiropractic Records were submitted to State Farm Indemnity for
PIP benefits under claim 308H20959. The Initial Reports reveal GAR had
diminished range of motion in each of the six planes of tambar movement.

Patient IE was 47 years of age at the time of the initial examination on April 21,
2017. Bills and Chiropractic Records were submitted to State Farm Guaranty for
PIP benefits under claim 300145277. The Initial Reports reveal IE had diminished
range of motion in each of the six planes of lumbar movement.

It is unusual that any given patient would have diminished range of motion in each

of the planes of spinal movement during the Initial Evaluation. Yet, this unlikely finding is present

in virtually every patient evaluated by the Defendants. Again, the Defendants use these alleged

findings to justify unnecessary treatment to the entire spine.

68.

The Defendants also allegedly perform a number of orthopedic tests of the spine to

identify conditions which are the cause of the patients’ alleged pain. The Defendants document the

17
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 18 of 36 PagelD: 18

purported results of the orthopedic testing on the Initial Examination Reports. See Ex. D, pages 1
and 2 (“Orthopedic Testing’).

69. Specifically, the Defendants purportedly perform a number orthopedic tests upon
the cervical spine, including Foraminal Compression, Cervical Distraction, Shoulder Depressor,
Bechtrew, and Soto Hall. See Ex. D, page 1. If a positive, or abnormal, result is found during the
examination, a “+” is marked on the form. See Ex. D, page 1. Such tests are typically administered
in a legitimate clinical setting to determine the root cause of upper extremity radicular symptoms
such as extremity pain, numbness, or tingling. Positive test results are suggestive of significant
orthopedic diagnoses such as radiculopathy, nerve root compression, disc fracture, or other disc
pathology. It is not expected all patients presenting would complain of symptoms suggesting such
pathologies. Nor would it be expected in a legitimate clinical setting that all patients who do
complain of such symptoms, and are tested as appropriate, would also demonstrate a positive result
suggesting potentially significant orthopedic disorders. Indeed, in a legitimate clinical setting, it
would not be expected all patients would require performance of all such tests. Instead, orthopedic
tests such as those performed by Defendants as a matter of routine on virtually all patients would
only be performed to the extent a patient's unique presenting condition and complaints suggest the
need for one or perhaps more of the several tests.

70. According to the Initial Reports, the vast majority of patients who report neck pain
have a positive, or abnormal, objective cervical orthopedic testing result during the Initial
Evaluation. See Ex. C, columns I to Q.

71. It is unusual any given patient would have a positive orthopedic test for every test
performed. Yet, this unlikely finding of abnormal orthopedic testing is found in virtually every

patient evaluated by the Clinic regardless of individualized factors. Documenting such a wide

18
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 19 of 36 PagelD: 19

range of allegedly abnormal objective findings serves as a pretext to justify Defendants’
administration of treatment to the cervical and thoracic spine.

72. | The non-credible orthopedic testing results are also present in the documentation
of lumbar testing. These tests include Lasegues, Kemps, Minors, Braggards, and straight leg raise.
See Ex. D, page 2. If a positive, or abnormal, result is reported by the patient during the
examination, a “+” is marked on the form. See Ex. D, page 2. The reported Jumbar tests are, in a
legitimate clinical setting, performed to determine root causes of lower extremity radicular
symptoms. Positive test results are suggestive of significant orthopedic diagnoses such as
radiculopathy, nerve root compression, disc fracture, or other disc pathology. It is not expected
all patients presenting would complain of symptoms suggesting such pathologies. Nor would it
be expected in a legitimate setting that all patients who do complain of such symptoms, and are
tested as appropriate, would demonstrate a positive result suggesting potentially significant
orthopedic disorders. And again, in a legitimate clinical setting, it would not be expected all
patients would require performance of all such tests. Orthopedic tests such as those performed by
Defendants as a matter of routine on virtually all patients would only be performed to the extent a
patient's unique presenting condition and complaints suggest the need for one or perhaps more of
the several tests.

73. According to the Initial Reports, the vast majority of patients who report lower back
pain have a positive, or abnormal, result for a select group of objective lumbar orthopedic tests
and negative, yet reportedly have normal results for other lumbar orthopedic tests during the Initial
Evaluation. See Ex. C, columns R to T.

74. It is unusual any given patient would have a positive, or abnormal, result for a select

group of tests which would justify treatments while having a negative, or normal, testing result for

19
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 20 of 36 PagelD: 20

tests which would contraindicate certain treatments. For example, every patient has a negative
George’s Test. A positive George’s Test contraindicates chiropractic manipulations, which in turn
would deviate from the rote course of treatment recommended for virtually every patient. This
unlikely finding of orthopedic testing results is found in virtually every patient evaluated by the
Clinic regardless of individualized factors. This pattern of objective findings serves as justification
for the Defendants’ rote, non-individualized treatment plan for the spine.

75. Based upon the non-individualized, rote, and pre-determined elements of purported
initial evaluations described above, Defendants prescribe for virtually every patient an identical
pre-determined treatment plan. In legitimate clinical care, the types of treatment appropriate for
any given patient as well as the level, frequency, and duration of the various services should vary
depending on the unique circumstances of each patient. The treatment plan prescribed at the
Clinic, however, is identical in type, frequency, and duration of care for almost every patient, to
include passive treatment three times each week for four weeks in the form of chiropractic
manipulation to three to four spinal levels (CPT code 98941), manual therapy (CPT code 97140-
59), and electric stimulation (CPT code G0283). See Ex. C, column S.

Z. The Defendants’ Fraudulent Protocol Treatment

76. Following the Initial Evaluations, patients allegedly begin the treatment regimen
outlined in the Initial Report. The Defendants document these treatment visits in hand-written
notes (“Chiropractic Daily Progress Notes”). See Ex. E. The Clinic then bills State Farm Guaranty
or State Farm Indemnity for the treatment allegedly provided to the patients.

77. Regardless of the results of any initial evaluation purportedly performed, any
unique circumstances presented by an individual patient, or any prior care a given patient may

have received before presenting at the Clinic, the Chiropractic Daily Progress Notes document

20
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 21 of 36 PagelD: 21

virtually every patient receives nearly identical passive treatment (chiropractic manipulation to
three to four levels, manual therapy, and electric stimulation) on every visit from the initiation of
care until discharge. See Ex. A. Under the Auto Medical Fee Schedule, Defendants’ billing for
this combination of nearly identical passive treatment totals around $107.00 per visit which closely
aligns each time with the daily fee cap maximum of $105.00 mandated under N.J.A.C. 11:3-
29.4(m).

78. This combination of treatments, with patients allegedly receiving the same three
passive modalities on nearly every visit, would seldom, if ever, be medically necessary for any
patient, let alone for nearly all patients, on every visit. To the contrary, good clinical care would
indicate no care for some patients, less or even more care for others, and a different variety of
modalities for different patients, as opposed to the same treatment plan for all patients as is the
Predetermined Protocol at the Clinic.

79, Further, notwithstanding that legitimate treatment plans for traumatically injured
patients seek to phase out passive modalities as quickly as reasonably possible in favor of active
modalities, the Defendants rarely perform any active modalities upon the patients at the Clinic.
Defendants’ reliance on passive treatment without introducing active modalities is evident in
Ex. A. The Defendants’ failure to introduce active modalities to their patients underscores the
meaningless nature of Defendants’ initial examinations and prescribed treatment plans and the
fraudulent treatment allegedly rendered to all the patients of the Defendant Clinic.

80. The Defendants’ reliance on passive treatment without the introduction of active
modalities is evident in Ex. A. This chart illustrates treatment rendered to over 200 patients over
6,600 visits. Only seven of these patients (CALV, GM, JFQ, MC, MEO, NC and ZJ) participated

in any active treatment. Incredibly, Defendants billed for an active modality (therapeutic exercise)

21
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 22 of 36 PagelD: 22

on only 43 of the over 6,600 visits. The Defendants’ failure to introduce active modalities to their
patients highlights their scheme to exploit PIP benefits while not addressing the unique
circumstances and needs of the individual patient.

81. The Defendants’ fraud is also apparent in their provision of unnecessary
chiropractic manipulations. In a legitimate setting, patients commonly receive chiropractic
manipulations to one or two spinal regions. However, the Defendants never bill for manipulations
to less than three or four regions of the spine. The Chiropractic Daily Progress Notes do not even
allow for the selection of a spinal manipulation code other than CPT code 98941. See Ex. E.

82. Billing chiropractic manipulation exclusively as CPT code 98941 on every
treatment visit for every patient is implausible and reflects every patient has the same spinal
complaints and chiropractic needs and never requires a lesser level of service on any visit. The
presence of spasms and tenderness in at least one level within each spinal region only serves to
further inflate the potential reimbursement the Defendants can recover from Plaintiffs by
effectively ensuring a higher level of manipulation occurs for the longest possible duration.

3. The Defendants’ Fraudulent Re-Examinations

83. In a legitimate course of care, patients are re-examined at regular and defined
intervals to determine whether the initial course of conservative care has been successful. The New
Jersey Care Paths require that patients show some degree of improvement in symptoms after the
first thirty days of care to justify additional treatment. If symptoms have resolved, the treating
provider must discharge the patient. If symptoms have minimally resolved, the treating provider
may recommend additional conservative treatment, a course of physical therapy, referral to a
specialist, pain management up to three visits, or some combination of these options. If symptoms

have worsened, the treating provider may consider diagnostic testing.

22
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 23 of 36 PagelD: 23

84. Here, the Defendants re-evaluate patients and document their findings on the same
form used by the Defendants during Initial Evaluations. See Ex. F for an exemplar of the “Re-
Evaluation Reports.”

85. | The Defendants document patient improvement on each re-evaluation in a manner
which attempts to satisfy the Care Path requirements while ensuring prolonged and unnecessary
treatment. The Defendants accomplish this goal by documenting gradually improving tenderness
and spasm in every region of the spine during each re-evaluation. See Ex. F, “Areas of Tenderness”
and “Areas of Muscle Spasm.”

86. The spine is divided into four regions: cervical, thoracic, lumbar, and sacral. Each
region is divided into levels by the number of vertebra present in the region. The cervical spine
has seven vertebral levels which range from C1 (the top of the cervical spine) to C7 (the bottom
of the cervical spine). The thoracic spine has twelve vertebral levels which range from T1 (the top
of the thoracic spine) to T12 (the bottom of the thoracic spine). The lumbar spine has five vertebral
levels which range from L1 (the top of the lumbar spine) to L5 (the bottom of the lumbar spine).
Finally, the sacrum has five bones (S1 through S5) which fuse to form the sacrum.

87. According to the Re-Evaluation Reports, virtually every patient demonstrates
nearly identical rates of improvement in spinal muscle spasm and tenderness. See Ex. G for a chart
documenting patterns in improvement of spinal tenderness and spasm across the patients.

88. Nearly every patient begins to experience improvement of tenderness from either
the top or bottom of a spinal region (i.e. from Cl to C7, D/T12 to D/T1, and Li to L5). Id.
Thereafter, patients experience improvement in tenderness in a linear fashion in each level of the

spine (i.e. improvement from C1 to C2 to C3, and so on). The following tables! are examples of

' The tables depict the areas of tendemess (top row) based on the number of reevaluation (left side). An “X” denotes
a patient purportedly exhibited tendemess in that level of the spine during the examination. The chart illustrates how

 

23
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 24 of 36 PagelD: 24

the pattern of improvement of cervical, thoracic, and lumbar tenderness starting at spinal levels
C1, T12, and L1 and progressing in the same linear fashion through the remaining spinal levels as

seen across the Chiropractic Records:

CERVICAL SPINE TENDERNESS IMPROVEMENT

 

THORACIC/DORSAL SPINE TENDERNESS IMPROVEMENT

 

 

all patients heal at exactly the same rate over the same time.

24
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 25 of 36 PagelD: 25

LUMBAR SPINE TENDERNESS IMPROVEMENT

    
 

 

 

“Evaluation | 12 | 12 | 13 |i Bi

t 4 j

| NUMBER |
1 My) SX Xa Xt x:
2 KiesS X= XS Xa X
3 Xie he XS Xe) LX
4 Sn Xue XOX.
5 Kia st Mee:
6 xX xX
7 x
8 | x

89. The Re-Examination Reports also reveal that nearly every patient begins to

experience improvement of spasm from either the top or bottom of a spinal region (i.e. from C1 to
C5, D/T12 to D/T1, and L1 to L5). See Exhibit G. Thereafter, patients experience improvement
in spasm in a linear fashion in each level of the spine (i.e. improvement from C1 to C2 to C3, and
so on). The following tables are examples of the pattern of improvement of cervical, thoracic, and
lumbar spasm starting at spinal levels C1, T12 and L1 and progressing in the same linear fashion

through the remaining spinal levels as seen across the Chiropractic Records:

 

 

> The tables depict the areas of muscle spasm (top row) based on the number of reevaluation (left side). An “X"
denotes that a patient purportedly exhibited spasm at that particular spinal level upon examination. The chart illustrates
how all patients heal at exactly the same rate over the same time.

25
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 26 of 36 PagelD: 26

CERVICAL SPINE SPASM IMPROVEMENT

 

 

 

THORACIC/DORSAL SPINE SPASM IMPROVEMENT

 

LUMBAR SPINE SPASM IMPROVEMENT

 

26
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 27 of 36 PagelD: 27

90. The following are examples, without limitation, of patients whose Chiropractic
Records reveal the rote, predetermined reporting of spinal tenderness and spasm improvement
during re-evaluations which are found throughout the Chiropractic Records:

a. Patient MA was 19 years of age at the time of the initial examination on April 25,
2016. Bills and Chiropractic Records were submitted to State Farm Guaranty for
PIP benefits under claim number 308H08568. The Re-Examination Reports
reveal MA experienced improvement of spinal tenderness and spasm starting at
spinal levels C1, T12, and L1 and progressing in the same linear fashion through
the remaining spinal levels.

b. Patient JP was 20 years of age at the time of the initial examination on April 22,
2014. Bills and Chiropractic Records were submitted to State Farm Guaranty for
PIP benefits under claim number 304F80694. The Re-Examination Reports reveal
JP experienced improvement of spinal tenderness and spasm starting at spinal
levels C1, T12, and L1 and progressing in the same linear fashion through the
remaining spinal levels.

c. Patient EM was 32 years of age at the time of the initial examination on March
12, 2015. Bills and Chiropractic Records were submitted to State Farm Guaranty
for PIP benefits under claim number 3038F0181. The Re-Examination Reports
reveal EM experienced improvement of spinal tenderness and spasm starting at
spinal levels C1, T12, and L1 and progressing in the same linear fashion through
the remaining spinal levels.

d. Patient VM was 48 years of age at the time of the initial examination on October
27, 2015. Bills and Chiropractic Records were submitted to State Farm Guaranty
for PIP benefits under claim number 30759P946. The Re-Examination Reports
reveal VM experienced improvement of spinal tenderness and spasm starting at
spinal levels C1, T12, and L1 and progressing in the same linear fashion through
the remaining spinal levels.

e. Patient GC was 78 years of age at the time of the initial examination on March 7,
2016. Bills and Chiropractic Records were submitted to State Farm Guaranty for
PIP benefits under claim number 30812J458. The Re-Examination Reports reveal
GC experienced improvement of spinal tenderness and spasm starting at spinal
levels C1, T12, and LI] and progressing in the same linear fashion through the
remaining spinal levels.
91. According to the Re-Evaluation Reports, virtually all patients demonstrate nearly

identical rates of improvement with their examination findings beginning on the third re-

evaluation. See Ex. G. Defendants report that virtually every patient exhibits the same progression

27
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 28 of 36 PagelD: 28

with the decrease in spinal tenderness and spasm, specifically, nearly all patients improve from the
top or bottom ofa spinal region to the bottom or top of the same region. For example, improvement
in the cervical spine begins with a negative finding at the highest level (C1) and subsequent exams
reveal negative findings in descending order of that spinal level (i.e. C2, C3, etc.) Id. The same
progression of improvement is observed in the lumber spine (from L1 to L5) and in the reverse in
the dorsal/thoracic spine (from D/T 12 up to D/T 1). Id. This implausible and non-credible pattern
of healing, across most patients, which the Defendants use to justify continuing treatment, is
depicted in the chart attached as Ex. G.

92. Based on the alleged continuing complaints and alleged abnormal objective
findings, the Defendants also refer a vast majority of the patients for MRI and/or EMG/NCV
testing. See Ex. H. One purpose of the referral for MRI and/or EMG/NCV testing is to purportedly
obtain objective evidence which supports continuing treatment by the Defendants. However, the
Defendants never alter the treatment plan based on the results of such objective testing.

93. For example, patient DAF allegedly treated with Marshall Chiro for 81 visits. DAF
underwent MRI testing between visits 20 and 21. The MRI of DAF is reported as abnormal.
Nevertheless, Marshall Chiro did not alter its treatment regimen for DAF between visits 22 and
81. DAF underwent EMG testing between visits 35 and 36, which was abnormal. Nevertheless,
Marshall Chiro did not alter its treatment regimen between visits 37 and 81. Another example is
patient MA who allegedly treated with Marshall Chiropractic for 73 visits. MRI testing was
performed between visits 19 and 20, EMG testing was performed between visits 37 and 38. The
MRI and EMG/NCYV studies were abnormal. Nevertheless, Marshall Chiropractic did not alter its
treatment regimen for MA between visits 21 and 73.

94. Overall, the Chiropractic Records reveal no evidence the Defendants treat the

28
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 29 of 36 PagelD: 29

insureds of State Farm Guaranty and State Farm Indemnity as individuals. At no time do the
Defendants alter any given patient’s treatment plan, regardless of his or her reported complaints,
individual exam findings, MRI or EMG findings, response (or lack thereof) to the purported
treatment administered, or any other factor unique to that patient.

4, Coverage Is Exploited

95, The Defendants manipulate the New Jersey Care Paths by creating the need,
through their documentation and provision of the foregoing treatment pursuant to the
Predetermined Protocol so that they can increase the charges they can submit to State Farm
Guaranty and State Farm Indemnity to exploit their patients’ PIP Benefits, not because such
treatment is medically necessary to address the unique needs of each patient.

E. Plaintiffs’ Justifiable Reliance

96. The Defendants submitted, and caused to be submitted, bills and supporting records
falsely representing the services that Defendants provided were medically necessary when, in fact,
Defendants provided these services pursuant to the Predetermined Protoco] and not to address the
patients’ unique circumstances and needs.

97. State Farm Guaranty and State Farm Indemnity are under statutory and contractual
duties to promptly pay PIP Benefits for medically necessary services. The bills and supporting
records the Defendants submitted, and caused to be submitted, to Plaintiffs in support of the
fraudulent charges at issue, combined with the material misrepresentations described above, were
designed to and did cause Plaintiffs to justifiably rely on them.

98. The Defendants were obligated legally and ethically to act honestly and with
integrity. Yet, the Defendants have made material misrepresentations and have taken other

affirmative acts to conceal their fraud from State Farm Guaranty and State Farm Indemnity. Each

29
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 30 of 36 PagelD: 30

bill and its supporting documentation, when viewed in isolation, do not reveal their fraudulent
nature. Only when the bills and supporting records at issue are viewed together as a whole and
over time, do the patterns emerge revealing the fraudulent nature of all the bills and supporting
records.
99, As aresult, State Farm Guaranty and State Farm Indemnity have incurred damages
of more than $850,000 in benefits paid based on the fraudulent charges.
CAUSES OF ACTION

FIRST CAUSE OF ACTION
COMMON LAW FRAUD
PLAINTIFFS v. ALL DEFENDANTS

100. Plaintiffs incorporate, as though fully set forth herein, each and every allegation in
paragraphs | through 99 above.

101. The acts committed by Defendants, their agents, employees and others acting at
their direction and/or under their control as set forth above are false and fraudulent and constitute
material misrepresentations and/or omissions of fact.

102. The misrepresentations, fraudulent conduct and other acts and omissions
committed by the Defendants constitute false and fraudulent representations as set forth in
paragraphs 1 through 99, above. Such fraudulent representations include but are not limited to:
(a) the Defendants performed legitimate initial examinations that were medically necessary to
address the unique needs of each patient, when, in fact, they are not performed to determine the
true nature and extent of patients’ injuries and to arrive at a treatment plan to address their true
needs, but rather to report the same or similar physical findings and non-specific diagnoses to
justify a predetermined course of treatment; (b) the Defendants formulated legitimate treatment

plans that were medically necessary to address the unique needs of each patients, when, in fact,

30
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 31 of 36 PagelD: 31

they are not formulated to address the true nature and extent of patients’ injuries, but the treatment
plans instead consist of the same or similar combinations of nearly exclusively passive modalities
provided to most patients on almost every visit, regardless of the unique circumstances and needs
of each patient; and (c) the Defendants performed legitimate reexaminations, which, for the
reasons discussed in paragraphs 83 to 94 above, are not in fact legitimate but instead document
formulaic, predetermined findings that misrepresent that ongoing additional therapy is needed.

103. Defendants, their agents, employees, and others acting at their direction and/or
under their control made the aforementioned misrepresentations and/or omissions of fact knowing
the false and fraudulent nature of the representations and omissions.

104. Defendants, their agents, employees, and others acting at their direction and/or
under their contro] intended to defraud Plaintiffs, knowing Plaintiffs would be induced by such
misrepresentations and omissions of fact to provide payment to Defendants for alleged treatment
set forth in the Chiropractic Records.

105. Plaintiffs justifiably and reasonably relied upon the misrepresentations and
omissions of fact made by Defendants, their agents, employees, and others acting at their direction
and/or under their control and made payments to Defendants of approximately $850,000 in
fraudulent bills.

WHEREFORE, Plaintiffs demand that this Court enter judgment in their favor and against
Defendants, jointly and/or severally, for an amount in excess of $850,000 for compensatory
damages, together with interest and costs, and such other relief permitted by law and that the Court

shall deem appropriate.

3]
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 32 of 36 PagelD: 32

SECOND CAUSE OF ACTION
NEW JERSEY INSURANCE FRAUD PREVENTION ACT
PLAINTIFFS v. ALL DEFENDANTS

106. Plaintiffs incorporate, as though fully set forth herein, each and every allegation in
paragraphs | through 105 above.

107. Defendants knowingly prepared, submitted or caused to be submitted, and continue
to prepare, submit and cause to be submitted, hundreds of pre-certification and re-certification
submissions to Plaintiffs pursuant to the Care Path provisions that were false or contained material
misrepresentations in the claim such as:

(i) The bills and supporting Chiropractic Records submitted to Plaintiffs
misrepresented the severity and intensity of patient complaints by
exaggerating the nature, severity, and extent of the purported injuries and
symptoms; and

(ii) The bills and supporting Chiropractic Records submitted to Plaintiffs
recommended a number of follow-up visits for examinations, chiropractic
treatment, and other treatment that were medically unnecessary, expensive,
and pre-determined to financially enrich the Defendants instead of
providing individualized patient care.

108. Defendants’ systematic violation of the New Jersey Insurance Fraud Prevention Act
constituted a pattern as more fully described in this Complaint and pursuant to N.J.S.A. 17:33A-
1, et seq.

WHEREFORE, Plaintiffs demand that this Court enter judgment in their favor and against
Defendants, jointly and/or severally, for an amount in excess of $850,000 for compensatory

damages, as well as: (1) treble damages; (ii) the costs and counsel fees incurred in connection with

32
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 33 of 36 PagelD: 33

the investigation conducted by Plaintiffs; and (iii) reimbursement of the costs and counsel fees
associated with the prosecution of this litigation pursuant to N.J.S.A. 17:33A-1, et seq., and such
other relief permitted by law and that the Court shall deem appropriate.

THIRD CAUSE OF ACTION
UNJUST ENRICHMENT
PLAINTIFFS v. ALL DEFENDANTS

109. Plaintiffs incorporate, as though fully set forth herein, each and every allegation in
paragraphs | through 108 above.

110. As explained in detail above, Defendants, their agents, employees or others acting
at their direction and control, engaged in fraudulent conduct violating New Jersey law, all of which
caused harm to Plaintiffs.

111. Plaintiffs paid the bills submitted or caused to be submitted by Defendants from
insureds’ automobile policies and PIP benefits based on the reasonable belief that Plaintiffs were
legally obligated to pay for the services, when in fact the billing submissions were fraudulent.

112. Defendants have been enriched at Plaintiffs’ harm and expense which is a benefit
Defendants willingly accepted knowing the Chiropractic Records submitted were part of a
fraudulent scheme.

113. Defendants were and continue to be unjustly enriched. To allow Defendants to
retain monies wrongfully paid would violate fundamental principles of justice, fairness, equity,
and good conscience.

WHEREFORE, Plaintiffs demand that this Court enter judgment in their favor and against
defendants, jointly and/or severally, for an amount in excess of $850,000 for compensatory

damages and such other relief permitted by law and that the Court shall deem appropriate.

33
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 34 of 36 PagelD: 34

FOURTH CAUSE OF ACTION
DECLARATORY JUDGMENT
PLAINTIFFS v. ALL DEFENDANTS

114. Plaintiffs incorporate, as though fully set forth herein, each and every allegation in
paragraphs | through 113 above.

115. There is an actual controversy between Plaintiffs and the Defendants relating to
claims for the alleged services provided to insureds of Plaintiffs. These claims in the form of
Chiropractic Records continue to be submitted by the Defendants to Plaintiffs.

116. In each and every claim submitted to Plaintiffs, Defendants knowingly made one
or more of the material misrepresentations described in the paragraphs above.

117. The Defendants have no legal or equitable right to receive payment from Plaintiffs
for any bill submitted to Plaintiffs which includes false, misleading, inaccurate, and/or fabricated
statements and representations.

WHEREFORE, State Farm Guaranty and State Farm Indemnity demand that this Court
enter judgment in their favor pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and
2202, declaring that:

(i) Plaintiffs have no legal or equitable obligation to issue reimbursement to
Defendants on any outstanding or unpaid claims for payment based on any
Chiropractic Records submitted prior to the commencement of this action;
and

(11) Plaintiffs have no legal or equitable obligation to issue reimbursement to
Defendants for any Chiropractic Records submitted subsequent to the filing
of this action which include false, misleading, inaccurate, and/or fraudulent

statements and representations.

34
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 35 of 36 PagelD: 35

JURY DEMAND
118. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by
jury.
WHEREFORE, State Farm Guaranty and State Farm Indemnity demand that this Court
enter judgment in their favor:

A. On the First Cause of Action (Common Law Fraud) against All Defendants,
jointly and/or severally, for an amount in excess of $850,000 for compensatory damages, together
with interest and costs, and such other relief permitted by law and that the Court shall deem
appropriate;

B. On the Second Cause of Action (New Jersey Insurance Fraud Protection
Act) against All Defendants, jointly and/or severally, for an amount in excess of $850,000 for
compensatory damages, as well as: (1) treble damages; (ii) the costs and counsel fees incurred in
connection with the investigation conducted by Plaintiffs; and (iii) reimbursement of the costs and
counsel fees associated with the prosecution of this litigation pursuant to N.J.S.A. 17:33A-1, et
seq., and such other relief permitted by law and that the Court shall deem appropriate;

C. On the Third Cause of Action (Unjust Enrichment) against All Defendants,
jointly and/or severally, for an amount in excess of $850,000 for compensatory damages and such
other relief permitted by law and that the Court shall deem appropriate; and

D. On the Fourth Cause of Action (Declaratory Judgment) against All
Defendants, a declaration pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202

that:
Case 2:20-cv-01918-ES-MAH Document1 Filed 02/21/20 Page 36 of 36 PagelD: 36

(i) Plaintiffs have no legal or equitable obligation to issue reimbursement to Defendants on

any outstanding or unpaid claims for payment based on any Chiropractic Records

submitted prior to the commencement of this action; and

(ii) Plaintiffs have no legal or equitable obligation to issue reimbursement to Defendants for

any Chiropractic Records submitted subsequent to the filing of this action which include

false, misleading, inaccurate, and/or fraudulent statements and representations.

BENNETT, BRICKLIN & SALTZBURG LLC

Date: | ailao0 BY:

  

Charies J. Lanzajotti, Esq.
6000 Sagemore Drive, Suite 6103

Marlton, NJ 08053-3900

(856) 673-3471 telephone

(856) 751-5281 facsimile
lanzalotti(@bbs-law.com

Counsel for Plaintiffs, State Farm Guaranty
Insurance Company and

State Farm Indemnity Company

Edward J. Bradley, Jr. (pro hac vice)
(admission pending)

James T. Moughan (pro hac vice)
(admission pending)

Marc B. Bailkin (pro hac vice)
(admission pending)

Bennett, Bricklin & Saltzburg LLC
Centre Square West

1500 Market Street

32™ Floor

Philadelphia, PA 19102
215-561-4300

215-561-6661 (facsimile)
bradleye«bbs-law.com
moughan(@bbs-law.com
bailkin/abbs-law.com

 

36
